Citation Nr: 0012140	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94 - 25 918	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of furuncles.



REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of May 1994 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  On May 20, 1997, the Board of 
Veterans' Appeals (Board) issued a decision which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  On May 17, 1999, the Court affirmed the 
Board's denial of claims for service connection for residuals 
of a fever, residuals of pneumonia, hypertension, multiple 
myalgia, syncope, a thyroid disorder, postoperative residuals 
of a hernia, multiple sclerosis, postoperative residuals of a 
left nephrectomy, a gastrointestinal disorder, and insomnia, 
and vacated and remanded with respect to the claim for 
service connection for residuals of furuncles.  In its Remand 
order, the Court found that in determining whether new and 
material evidence had been submitted to reopen the claim for 
service connection for residuals of furuncles, the Board has 
impermissibly relied upon the test articulated in  Colvin v. 
Derwinski,  1 Vet. App. 171 (1991), which had been 
invalidated.  See Hodge v. West,  155 F.3d 1356, 1361-64 
(Fed.Cir., 1998).  In accordance with the order of the Court, 
the Board will review the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of furuncles under the Court's 
decisions in Hodge, supra.


FINDINGS OF FACT

1.  A rating decision of May 1975 denied entitlement to 
service connection for furuncles; the veteran did not appeal 
that determination, and it became final.  

2.  In August 1993, the veteran undertook to reopen his claim 
for service connection for furuncles, including residual 
scars, by submitting additional evidence.  

3.  The additional lay statements and medical evidence 
presented to reopen the claim of entitlement to service 
connection for residuals of furuncles disability contains 
evidence which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim for service connection for residuals of 
furuncles is reopened.

5.  The claim for service connection for residuals of 
furuncles is plausible because credible lay and medical 
evidence has been submitted showing the presence of furuncles 
and residual scars during service, together with competent 
medical evidence linking and relating current residuals to 
those inservice furuncles. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for furuncles is 
reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. §§ 
3.104 (a), 3.156 (1996);  Hodge v. West,  155 F.3d 1356, 
1361-64 (Fed.Cir., 1998).  

2.  The claim for service connection for residuals of 
furuncles is well grounded because credible lay and medical 
evidence has been submitted showing the presence of furuncles 
and residual scars during service, together with competent 
medical evidence linking and relating current residuals to 
those inservice furuncles. 
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Furuncles

An RO decision of May 1975 denied entitlement to service 
connection for furuncles on the grounds that the furuncles 
treated on two occasions during active service were not shown 
on service separation examination or on VA examination in 
November 1974, and that no significant scars or blemishes 
from the furuncles were shown on the VA examination in 
November 1974.  The veteran did not appeal that 
determination, and it became final after one year.  

In August 1993, the veteran undertook to reopen his claim for 
service connection for furuncles by submitting additional 
evidence.  His claim was denied by rating 
decision of May 1994 on the grounds that he had not submitted 
new and material evidence sufficient to reopen that claim.  
The veteran appealed that determination.
In determining whether new and material evidence has been 
submitted which is sufficient to warrant reopening of a claim 
under the provisions of  38 U.S.C.A. § 5108, consideration 
must be given to all of the evidence submitted since the last 
final disallowance of the claim.  Evans v. Brown,  9 Vet. 
App. 273, 285 (1996).   In this case, the last final 
disallowance of the veteran's claim for service connection 
for furuncles is the unappealed rating action of May 1975.  
Governing law and regulations provide that the claim will be 
reopened if new and material evidence has been submitted.  
38 U.S.C.A. § 5108,  38 C.F.R. § 3.156(a).  Thus, the 
additional evidence received since the May 1975 rating 
decision must be analyzed to determine whether such evidence 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

The evidence previously of record includes the veteran's 
service medical records; a VA hospital summary dated in 
December 1951; a private hospital summary dated in May and 
June 1968; the veteran's initial claim for VA pension 
benefits, received at the RO in September 1974; reports of VA 
examinations conducted in November 1974 and April 1975; the 
transcript of a personal hearing held at the RO in February 
1975; billings for treatment of the veteran in April and May 
1964; and reports of private treatment of the veteran in 
August and September 1974, and in February 1975. 

The veteran's service entrance examination showed that his 
skin was normal, but noted scars of both hands, on the 
anterior aspect of both knees, at the posterior aspect of the 
left upper arm, and a number of small scars in the area of 
the left lower back and upper left buttock.  The veteran's 
service medical records show that he was admitted to sick bay 
at the Naval Air Station, Corpus Christi, on August 18, 1943 
with complaints of general malaise, headache, and temperature 
of 103 degrees.  He was asymptomatic the following day, with 
no evidence of infection, and was returned to duty.  He was 
readmitted to the same medical facility on September 9, 1943, 
for draining of a furuncle of the right cheek by the use of 
hot, medicated compresses.  He was well and returned to duty 
on September 13, 1943.  He was admitted to the sick bay at 
the Naval Auxiliary Air Station, Kingsville, Texas, on 
December 2, 1943 for draining of furuncles on the 
anterolateral surface of both thighs.  He underwent incision 
and drainage with heat packs, and was returned to duty on 
December 6, 1943.  There was no further complaint, treatment, 
or findings of furuncles during the veteran's remaining 
period of active service.  Reports of examination of the 
veteran at Kingsville in March 1945 and at Corpus Christi in 
August 1945 disclosed no evidence of furuncles.  The report 
of service separation examination of the veteran in January 
1946 noted his hospitalizations for treatment of furuncles in 
September and December 1943, with no other history of illness 
or injury.  His service separation examination disclosed that 
his skin was normal.  

A VA hospital summary dated in December 1951 shows that no 
abnormalities of the skin or evidence of scars were noted on 
examination of the veteran.  

Billings for treatment of the veteran in April and May 1964 
show charges for a preoperative examination, for a right 
inquinal hernia repair, and for postoperative examination.  

A private hospital summary dated in May and June 1968 shows 
that examination of the veteran's skin and lymph glands was 
within normal limits.  Reports of private treatment of the 
veteran in June and August 1968 show no complaint, treatment, 
findings, or diagnosis of furuncles, residual scars, or other 
skin disorder.  

The veteran's initial claim for VA nonservice-connected 
pension benefits, received at the RO in September 1974, made 
no mention of furuncles or other skin abnormalities.

Private treatment records from Washington Regional Medical 
Center, dated in August 1974, disclosed no findings of 
furuncles, neck masses, or other skin disorders on 
examination of the veteran. 

A report of VA examination, conducted in November 1974, shows 
that the veteran's skin was normal, with no significant scars 
or blemishes.  A report of VA orthopedic examination, 
conducted in April 1975, disclosed no evidence of furuncles.  

In a January 1975 Notice of Disagreement submitted in 
connection with his pension claim, the veteran asserted that 
while in service between 1943 and 1946, he "had blood boils 
two or three at a time all over [his] body, arms, legs, and 
hands."  

At his personal hearing held at the RO in February 1975, the 
veteran testified that he had boils all over his body from 
1943 to 1946; that he reported to sick bay at Corpus Christi; 
that he was considered AWOL during that period and sentenced 
to the brig; and that he had not had any furuncles since he 
got out of the Navy, but has "scars all over [his] body" 
[transcript, page 4].  A transcript of the testimony is of 
record.  

Reports of private treatment of the veteran in February 1975 
show no complaint, treatment, findings, or diagnosis of 
furuncles, residual scars, or other skin disorder.  

As noted, a rating decision of May 1975 denied service 
connection for furuncles on the grounds that furuncles were 
not shown on service separation examination or on VA 
examination in November 1974, and that no significant scars 
or blemishes from the furuncles were shown on the VA 
examination in November 1974.  The veteran did not appeal 
that determination, and it became final after one year.  

The evidence submitted subsequent to the unappealed rating 
decision of May 1975 denying entitlement to service 
connection for furuncles includes private treatment records 
dated in February 1961; in November 1962; in March, May, and 
August 1964; in May 1968; in August and September 1974; in 
February 1975; in November 1982; in June 1985; and in 
September 1994; VA records dated in May 1976; in February 
1978; in March 1978; in September 1983; in March 1984; in 
September 1988; and in November 1988; lay statements from 
relatives of the veteran received in September 1993; and 
multiple written statements from the veteran.  The Board must 
now determine whether such evidence is both new and material 
to the issue of service connection for furuncles.

II.  Analysis

In the Board's May 1997 decision determining that new and 
material evidence had not been submitted to reopen the claim 
for service connection for furuncles, the Board impermissibly 
relied upon the test articulated in  Colvin v. Derwinski,  1 
Vet. App. 171 (1991), which had been invalidated.  See Hodge 
v. West,  155 F.3d 1356, 1361-64 (Fed.Cir., 1998).  In the 
Hodge decision, the Federal Court expressly rejected the 
standard for determining whether new and material evidence 
had been submitted as set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and held that the regulatory standard 
set forth in  38 C.F.R. § 3.156(a) (1998) was the only 
correct standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny.  Thus, the case was Remanded to the Board in 
order to permit the Board to adjudicate the new-and-material 
claim in the first instance under  38 C.F.R. § 3.156(a) 
(1999).  

Subsequent to the Federal Circuit's decision in Hodge, the 
Court announced a new three-step analysis that VA must 
perform when a veteran seeks to reopen a final decision based 
on the submission of new evidence.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  The three prongs of the new 
Elkins test are as follows: (1) VA must first determine 
whether the veteran has presented new and material evidence 
under  38 C.F.R. § 3.156(a) (1999) in order to have a finally 
denied claim reopened under  38 U.S.C.A. § 5108; (2) if new 
and material evidence has been presented, immediately upon 
reopening the claim, VA must decide whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the reopened claim is well grounded pursuant to  
38 U.S.C.A. § 5107(a); and (3) if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that the duty to assist under  
38 U.S.C.A. § 5107(a) has been fulfilled. Id.  If the 
additional evidence presented is not new, the inquiry ends 
and the claim may not be reopened.  Smith (Russell) v. West,  
12 Vet. App. 312 (1999).

The private treatment records dated in February 1961; in 
November 1962; in March, May, and August 1964; in May 1968; 
in August and September 1974; in February 1975; in November 
1982; in June 1985; and in September 1994; and the VA records 
dated in May 1976; in February 1978; in March 1978; in 
September 1983; in March 1984; in September 1988; and in 
November 1988 show no complaint, treatment, findings, or 
diagnoses of furuncles or other skin disorder.
A list of his treating physicians provided by the veteran 
reflected no treatment for furuncles or other skin disorder.  

A December 1981 letter from Gerald H. Sutton, DO, states, in 
pertinent part, that he saw the veteran in March and December 
1981; that the veteran recounted a history of multiple skin 
boils and infection while in service during World War II; 
that "[e]xamination of the skin revealed small, well-healed 
scars of the posterior neck region, buttock, and hands, which 
could be compatible with the veteran's history of boils in 
the distant past."  The diagnoses included no reference to 
the current presence of furuncles or other skin disorder.  

The lay statements from relatives of the veteran, dated in 
November and December 1981 and received in September 1993, 
state, in pertinent part, that the veteran had "blood 
boils" and scars when he came home on leave in 1943, 1944, 
1945, and following service separation in 1946.  There were 
no assertions that the veteran currently had any furuncles or 
other skin disorder.  

The veteran has submitted numerous statements to the effect 
that he experienced furuncles while in service.  A 
representative statement, contained in his Substantive 
Appeal, asserts that "for two and half years in the service 
I had (FURUNCLES) all over my body . . . "[sic].  

The evidence submitted subsequent to the unappealed rating 
decision of May 1975 denying entitlement to service 
connection for furuncles includes evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The fact 
that the veteran received treatment for furuncles of the 
right cheek in September 1943 and of the anterior thighs in 
December 1943 was known at the time of the rating decision of 
May 1975, as was the fact that the veteran had no further 
furuncles following service separation.  Also, the veteran's 
contention that he had scars "all over [his] body" was 
previously raised in a January 1975 Notice of Disagreement 
submitted by the veteran and was reiterated at his personal 
hearing held in February 1975, both prior to the May 1975 
rating decision..  Those contentions are not new, but are 
merely cumulative and duplicative of contentions previously 
raised by the veteran and considered at the time of the 
rating decision of May 1975.  

However, the veteran has submitted lay statements from his 
relatives asserting that he had "blood boils" and scars on 
his face, neck, hands and lower body when he came home on 
leave in 1943, 1944, 1945, and following service separation 
in 1946, as well as a December 1981 statement from Dr. Sutton 
to the effect that "[e]xamination of the skin revealed 
small, well-healed scars of the posterior neck region, 
buttock, and hands, which could be compatible with the 
veteran's history of boils in the distant past."  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Board finds that the 
veteran's furuncles or boils are the type of disability with 
respect to which lay evidence is competent for purposes of 
identifying the existence of such condition.  Arms v. West,  
12 Vet. App. 188 (1999).  Dr. Sutton's statement "that . . . 
small, well-healed scars of the posterior neck region, 
buttock, and hands, . . . could be compatible with the 
veteran's history of boils in the distant past[]" must be 
considered credible for purposes of reopening the veteran's 
claim, and could provide the requisite nexus for holding the 
veteran's claim to be well grounded.  While neither the lay 
statements from the veteran's relatives nor the report from 
Dr. Sutton establish the current presence of furuncles, each 
credibly establishes the presence of scarring associated with 
the veteran's inservice furuncles.  

The Board finds that the additional evidence identified above 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for furuncles is reopened.

Whether the Claim for Service Connection for Residuals of 
Furuncles is Well Grounded

The Board notes that the presumption of the credibility but 
not the full weight of the new evidence is made only for the 
purpose of determining whether the claim is to be reopened.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context of 
all the evidence, both old and new.  Justus v. Principi,  3 
Vet. App. 510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 
95 (1993).

However, prior to a de novo review of the claim, it must be 
determined whether the claim is well grounded.  For purposes 
of such a determination, similar presumptions of credibility 
apply to the evidence submitted.  King v. Brown,  5 Vet. App. 
19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  In Grivois v. Brown,  6 Vet. App. 136, 139 (1994), 
the Court held that the statutory prerequisite of  
38 U.S.C.A. § 5107(a) reflects a policy that implausible 
claims should not consume the limited resources of VA and 
force even greater backlog and delay well-grounded cases 
requiring adjudication.  In addition to Grivois, the statute,  
38 U.S.C.A. § 5107(a), specifies that "all questions in a 
matter . . . on appeal are subject to decision."  This 
includes "sub-issues" such as well groundedness.  The Board 
does not have the authority to remand a claim to fulfill the 
duty to assist (as opposed to correct a due process problem 
or procedural deficiency) unless it is first determined that 
the claim is well grounded.  In service-connection and other 
such claims, the Board is required to see that all elements 
are present to well ground the claim.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992).  Further, 
in order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  In this case, the requirement of item (1) 
is satisfied as to the claim for service connection for 
residuals of furuncles because the medical evidence of record 
contains a clear diagnosis of such disability.  Caluza, at 
505.  

In addition, the requirenment of item (2) is met because the 
veteran's service medical records establish the existence of 
furuncles of the right cheek and anterolateral thighs, 
bilaterally, and the veteran and his relatives have submitted 
competent lay evidence that he had furuncles and scars 
involving multiple anatomical sites during his period of 
active service.  

Finally, the statement from Dr. Sutton "that . . . small, 
well-healed scars of the posterior neck region, buttock, and 
hands, . . . could be compatible with the veteran's history 
of boils in the distant past[]" must be considered credible 
for purposes of reopening the veteran's claim, and provides 
the requisite nexus between the veteran's inservice furuncles 
or skin infection and current residuals of such disorder, as 
required in item (3).  

Based upon the foregoing, the Board finds that the claim of 
entitlement to service connection for residuals of furuncles 
is well grounded.  Brammer, at 225;  Caluza, at 505.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for resioduals of furuncles 
is reopened.  

The reopened claim for service connection for residuals of 
furuncles is well grounded.  


REMAND

The Board finds that the claim for service connection for 
furuncles includes the element of service connection for 
residuals of furuncles, including residual scarring.  While 
there is no competent medical evidence that the veteran has 
experienced furuncles since December 1943, the lay assertions 
of the veteran and his relatives, and the report from Dr. 
Sutton are sufficient to raise the issue of service 
connection for scars residual to the veteran's inservice 
furuncles.  The Board finds that the service medical records 
show that the veteran was admitted to a medical facility on 
September 9, 1943, for draining of a furuncle of the right 
cheek using hot compresses, and that he was admitted to the 
sick bay at the Naval Auxiliary Air Station, Kingsville, 
Texas, on December 2, 1943 for incision and drainage of 
furuncles on the anterolateral surface of both thighs.  Since 
the veteran's relatives report the presence of scars in 
December 1943 and subsequently, it is reasonable to assume 
that one or more of the scars referred to were those of the 
right cheek and both thighs.  In addition, in Dr. Sutton's 
December 1981 statement he noted that "[e]xamination of the 
skin revealed small, well-healed scars of the posterior neck 
region, buttock, and hands, which could be compatible with 
the veteran's history of boils in the distant past."  

The Board notes that, unlike the veteran's claim for service 
connection for furuncles, there is a clear diagnosis of 
"small, well-healed scars of the posterior neck region, 
buttock, and hands."  In addition, there is competent lay 
and medical evidence of the existence of scars during and 
after service.  Finally, Dr. Sutton's report creates a nexus, 
however tenuous, between the inservice disease and the 
current scars of the posterior neck region, buttock, and 
hands.  

Militating against the claim for service connection for scars 
residual to furuncles during active service is the fact that 
the veteran's service entrance examination noted scars of 
both hands, on the anterior aspect of both knees, at the 
posterior aspect of the left upper arm, and a number of small 
scars in the area of the left lower back and upper left 
buttock.  Further, the Board finds that the lay statements of 
the members of the veteran's family to the effect that he had 
"blood boils" and scars during 1943, 1944, 1945, and on 
service separation in 1946, must be weighed against the 
contemporaneous medical evidence showing no such skin 
disorders after December 1943, and no scars at any time prior 
to January 1981, more than 35 years after service separation.  

The Board finds that the veteran's claim for service 
connection for scars residuals to inservice furuncles is well 
grounded, and thus invokes VA's duty to assist the claimant 
in developing his claim.  38 U.S.C.A. § 5107(a) (1999).  For 
that reason, Remand for further development of the evidence 
is warranted.

The Court held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should schedule a 
dermatological examination of the veteran 
by a board certified dermatologist, if 
available, or by a physician qualified to 
examine, evaluate, and diagnose skin 
disorders, including scars, in order to 
determine the nature, extent, and 
etiology of any furuncles, or of any 
residual scars claimed by the veteran to 
be residual to furuncles experienced 
during his period of active service.  The 
examiner may not rely solely upon the 
history offered by the veteran, but 
should review the findings on the 
veteran's service entrance examination, 
as well as the service medical records 
showing the treatment received by the 
veteran on September 9, 1943, for 
draining of a furuncle of the right cheek 
using hot compresses, and on December 2, 
1943 for incision and drainage of 
furuncles on the anterolateral surface of 
both thighs.  The examination should be 
conducted in accordance with the 
provisions of  38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7800 and 7803-7805, and 
all findings should be reported in 
detail.  The examiner should further 
express an opinion as to the impact of 
any furuncles found present, or of any 
residual scars attributable to inservice 
furuncles upon the veteran's 
employability.  

2.  Following completion of the 
foregoing, the RO must review the VA 
dermatological examination report and 
ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if the 
examiner does not affirmatively indicate 
that he reviewed the veteran's service 
medical records, appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

3.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for scars claimed as 
residual to inservice furuncles.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).


If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 



